Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Scott Weitzel Registration No.: 54,534 on 04/08/2021.
	
This application has been amended as follows:
Claims 1, 3-7, 11, 13-14 and 16-20 are amended.
Pending claims have been amended as follows:
1.	(Currently Amended) A device for detecting a presence of a needle being within a target position of a gauge, comprising:
	a first light emitter to emit a first beam to illuminate the target position on a dial of the gauge, the target position corresponding to a target value, within a range of the gauge, of a subject measured by the gauge;
	a light detector to detect the first beam and convert the detected first beam 
	a processor to receive the output signal; and
	an output interface to output an alert, from the processor, to an alerting component; and
	wherein the processor receives the output signal and, upon determining the subject being measured by the gauge is equivalent to the target value comprising determining that a value of the output signal is associated with the needle reflecting the first beam by being within the target position, causes the output interface to output the alert.



3.	(Currently Amended) The device of claim 1, wherein the light detector utilizes a cylindrical lens to focus the first beam on to the target position.

4.	(Currently Amended) The device of claim 1, wherein the first light emitter emits the first beam a visible spectrum and the light detector detects the first beam 

5.	(Currently Amended) The device of claim 1, further comprising:
	a second light emitter to emit a second beam to illuminate the target position on the dial of the gauge and wherein the first light emitter and the second light emitter illuminate a first portion of the target position and a second portion of the target position, respectively;
	wherein the first beam differs from the second beam; and
	wherein the processor, upon receiving the output signal associated with the needle reflecting the first beam and not the second beam, causes the alerting component to output the alert further comprising alerting that the needle is approaching a predefined threshold from a direction of the first portion of the target position.

6.	(Currently Amended) The device of claim 5. wherein the first beam differs from the second beam in at least one of on-off cycle state, wavelength, or polarization.

7.	(Currently Amended) The device of claim 6, wherein the light detector comprises a first light detector portion and a second light detector portion, each of the first light detector portion and the second light detector portion are the detected first beam 

8.	(Original) The device of claim 1, further comprising a network interface to convey the alert to a component on a network.

9.	(Original) The device of claim 1, further comprising an alerting device to convey the alert to an observer of the gauge.

10.	(Original) The device of claim 1, wherein the processor receives the output signal and, upon waiting a previously determined amount of time during which the output signal remains associated with the needle reflecting the first beam, outputting the alert.

11.	(Currently Amended) A method for reading a needle position of a needle of a gauge, comprising:
	illuminating a target position of a dial of the gauge with a first beam, the target position corresponding to a target value, within a range of the gauge, of a subject measured by the gauge;
	receiving the first beam at a light detector and outputting a corresponding output signal associated with an attribute of the received first beam 
	determining, by a processor receiving the output signal, that the subject being measured by the gauge is equivalent to the target value comprising determining that the output signal is associated with the needle reflecting the first beam by the needle being within the target position; and
	in response, to determining that the needle is within the target position, outputting an alert to an alert receiving component.

12.	(Original) The method of claim 11, wherein the attribute comprises one or more of intensity, wavelength, on-off cycle state, or polarization.

13.	(Currently Amended) The method of claim 11, wherein the determining a value of the output signal and the ambient value of the output signal differ by at least a previously determined amount.

14.	(Currently Amended) The method of claim 11, wherein the illuminating the target position of the dial comprises illuminating a cylindrical lens to focus the first beam on to the target position.

15.	(Original) The method of claim 11, further comprising:
	illuminating, with the first beam, a first portion of the target position;
	illuminating, with a second beam, a second portion of the target position, wherein the first beam differs from the second beam; and
	upon receiving the output signal associated with the needle reflecting the first beam and not the second beam, outputting the alert comprising notification that the needle is approaching a predefined threshold from a direction of the first portion of the target position.

16.	(Currently Amended) The method of claim 11, wherein in response, the outputting the alert to the alert receiving component is delayed for a previously determined period of time during which the needle is determined to have remained within the target position.

17.	(Currently Amended) A system for detecting a presence of a needle being within a target position of a gauge, comprising:
	a first light emitter to emit a first beam to illuminate the target position on a dial of the gauge, the target position corresponding to a target value, within a range of the gauge, of a subject measured by the gauge;
	a light detector to detect the first beam and convert the detected first beam 
	an output interface to produce an alert signal; and 
	a processor to receive the output signal; and
	wherein the processor receives the output signal and, determines that the subject being measured by the gauge is equivalent to the target value comprising determining that a value of the output signal is associated with the needle reflecting the first beam, causes the output signal to output the alert signal to a component connected thereto.

18.	(Currently Amended) The system of claim 17, further comprising:
	a second light emitter to emit a second beam to illuminate the target position on the dial of the gauge, wherein the second light emitter emits the second beam differentiated from the first beam of the first light emitter; 
	wherein the first light emitter emits a first portion of the target position; 
	wherein the second light emitter emits a second portion of the target position; and 
	wherein the processor receives the output signal associated with the first beam emitted by the first light emitter, causes the output signal to output the alert signal comprising indicia of the needle approaching from the first portion of the target position.

19.	(Currently Amended) The system of claim 17, wherein the first light emitter emits  the first beam differentiated from the second beam emitted by the second light emitter in at least one of intensity,

20.	(Currently Amended) The system of claim 18, wherein the first beam from the first light emitter and the second beam of the second light emitter are differentiated in response to control signals from the processor.

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a device for detecting the presence of a needle being within a target position of a gauge, comprising: a first light emitter to emit a first beam to illuminate the target position on a dial of the gauge, the target position corresponding to a target value, within the range of the gauge, of a subject measured by the gauge; wherein the processor receives the output signal and, upon determining the subject being measured by the gauge is equivalent to the target value comprising determining that the value of the output signal is associated with the needle reflecting the first beam by being within the target position, causes the output interface to output the alert.
US2008/0218164A1 to Sanderford discloses a device for detecting the presence of a needle being within a target position of a gauge, comprising: a first light emitter (fig 1A:8, par[0043] or fig 2:20); a light detector (fig 1A:10, par[0043] or fig 2:24,26,28, par[0046]) to convert detected light into an output signal (par[0043]); a processor to receive the output signal (fig 9:96, par[0046], [0047], [0058]); and an output interface to output, from the processor (fig 10A:90, par[0058]).
Sanderford does not disclose the device for detecting the presence of a needle being within a target position of a gauge, comprising: a first light emitter to emit a first beam to illuminate the target position on a dial of the gauge, the target position corresponding to a target value, within the range of the gauge, of a subject measured by the gauge; wherein the processor receives the output signal and, upon determining the subject being measured by the gauge is equivalent to the target value comprising determining that the value of the output signal is associated with the needle reflecting the first beam by being within the target position, causes the output interface to output the alert.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685